DETAILED ACTION
Summary
Claims 1-3, 5-28 are pending in the application. Claims 12-18 and 25-28 have been withdrawn from further consideration. Claims 1-3, 5-11, 19-24 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (U.S PGPub 2014/0275991 A1) in view of Dala-Krishna (U.S PGPub 2008/0146942 A1) and Ludwin et al. (U.S PGPub 2013/0303886 A1).
Regarding Claim 1, Potter teaches an apparatus for detecting relative positioning of medical devices located within a human body [0002], the apparatus comprising: 
an outer elongate member (Fig. 11, 56) [0057]-[0058] including a sensor (Fig. 11, 58); 
an inner elongate member (Fig. 11, 14”) configured to move within the outer elongate member [0058] (inner elongate member can retract into the introducer), the inner elongate member comprising: 
a plurality of electrodes (Fig. 11, 34) [0057]; 
a first sensor member (Fig. 11. 112) [0057]+[0058], wherein the first sensor member is located a known distance from each electrode of the plurality of electrodes (Fig. 11, distance D) [0058], wherein a first signal is generated by movement of the first sensor member relative to the sensor (sensor 58 senses the movement of the markers [0052]) [0057], and wherein the first sensor member is offset from a longitudinal axis of the inner elongate member (Fig. 11, 112 is offset from a longitudinal axis through the center of inner elongate member 14” both because the sensor member is laterally offset from the axis, and the longitudinal direction of the member (i.e. along the ring) is orthogonal to the longitudinal axis) [0057]; and
 a second sensor member spaced radially from the first sensor member (Fig. 11, 112 are each a different second sensor member), wherein a second signal is generated by movement of the second sensor member relative to the sensor (sensor 58 senses the movement of the markers [0052]) [0057]; and 
a position detection module including an electronic control unit (ECU) (element 42) [0048] configured to determine a longitudinal position of the inner elongate member relative to the outer elongate member based on at least one of the first signal and the second signal [0058] (This configuration is, therefore, able to provide information to the navigation system and thus to the clinician when each of the ring electrodes is retracted into the introducer)+[0059] (In order to transfer signals from the proximity sensor to the navigation system).
While Potter teaches multiple sensing members, Potter fails to explicitly teach that the second member is radially spaced from the first sensor member, or that the sensor is configured to determine a rotational position of the inner elongate member.
Dala-Krishna teaches a system for determining a rotational orientation of a catheter (Abstract). This system contains a rotation sensor (Fig. 10B, 202) in the sheath of a catheter system (Fig. 10B, 201). This system detects the movement of multiple, radially spaced, sensing member (Fig. 10B, 222) on the surface of the catheter (Fig. 10B, 200) [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the system has sensor member radially spaced and able to determine the rotational position of the inner elongate member, as taught by Dala-Krishna, because this allows the system to more accurately determine the rotational position of the catheter, as recognized by Dala-Krishna [0008].
While Potter teaches some embodiments where the sensor is at the distal portion of the introducer, and that it might be beneficial to measure the electrode positions at the distal tip [0061], Potter fails to explicitly teach the outer elongate member in the embodiment with markers at a specific position.
Ludwin teaches a system for determining the location of catheter with an electrode in a sheath (Abstract). This system has an outer sheath (Fig. 4, 40) which contains a sensor (Fig. 4, 45) which determines the position of the markers (Fig. 4, 66, 68, 70) in the catheter relative to the sheath [0052]+[0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the sensor is located at the distal tip of the outer elongate member, as taught by Ludwin, because this allows more precise positioning of the sheath to ensure the sheath is not covering any electrodes, as recognized by Ludwin [0027].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Potter further teaches wherein the second sensor member (Fig. 11, 112 are each a different second sensor member) is located a known distance from each of the plurality of electrodes (Fig. 11, 34 are electrodes, D is the known distance between them) [0058].

    PNG
    media_image1.png
    647
    1217
    media_image1.png
    Greyscale

Regarding Claim 6, the combination of references teaches invention substantially as claimed. Potter further teaches wherein the first sensor member and the second sensor member are one or more of the same length and width (Fig. 11, 112 appear to be the same size) ([0069] teaches the same stencil is used to apply markers, so the first and second sensor member would be the same length and width).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Potter further teaches wherein the first sensor member and the second sensor member are different sizes ([0068] the system is using a plurality of stencils, so the markers would be different sizes, as each stencil would not be the exact same size).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Potter further teaches wherein the sensor is a proximity sensor [0055].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Then combination fails to explicitly teach further comprising a coil, where the coil is coupled with the first sensor member.
Ludwin teaches an apparatus for locating the distal end of a probe (Abstract). This system contains a first sensor member (Fig. 3, 54) which is coupled to coils (Fig. 3, 70) [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system so it contains a coil coupled with the first sensor member, as taught by Ludwin, because this allows for a more accurate reading of the location of the distal tip of the catheter, as recognized by Ludwin [0043].

Claim 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Dala-Krishna and Ludwin as applied to claim 1 above, and further in view of Neidert et al. (U.S PGPub 2010/0036238 A1).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Potter fails to explicitly teach wherein the first sensor member comprises a rectangular strip.
Neidert teaches that the first sensor member is a rectangular strip (Fig. 5b, 80) [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Potter to include the first sensor member comprises a rectangular strip including a longer side aligned with a longitudinal axis of the inner elongate member, as taught by Neidert, because this allows the system to determine, and more accurately decide, how far the tool has been extended, as recognized by Neidert [0004]
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Potter fails to explicitly teach wherein the first sensor member comprises a rectangular strip including a longer side, the longer side offset from a longitudinal axis of the inner elongate member.
Neidert teaches that the first sensor member is a rectangular strip (Fig. 5b, 80) including a longer side, the longer side offset from the longitudinal axis of the inner elongate member (Fig. 5b, 80 the longer side is laterally offset from the longitudinal axis which is located in the center of the catheter 40) [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Potter to include the first sensor member comprises a rectangular strip including a longer side offset from a longitudinal axis of the inner elongate member, as taught by Neidert, because this allows the system to determine, and more accurately decide, how far the tool has been extended, as recognized by Neidert [0004].
Regarding Claim 10, the combination of references teach the invention substantially as claimed. Potter fails to explicitly teach the first sensor member and the sensor comprise a magnetic material.
Neidert teaches the first sensor member is a high magnetic permeability material (Fig. 2, 80) [0018]. The outer sensor member is also an electromagnetic coil (Fig. 2, 50) [0018], and can be considered as having a high magnetic permeability as an inductance is generated in the coil based on a magnetic field [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Potter to include an outer sensor member and a first sensor member made of a high magnetic permeability material, as taught by Neidert, because this allows the system to determine, and more accurately decide, how far the tool has been extended, as recognized by Neidert [0004].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Dala-Krishna and Ludwin as applied to claim 1 above, and further in view of Lyu et al. (U.S PGPub 2011/0066029 A1).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach where the sensor comprises a ring sensor, where the ring sensor is coupled with a circumference of the outer elongate member.
Lyu teaches an insertable medical instrument (Abstract). This instrument has ring sensors coupled to the circumference of the medical device (Fig. 4, 424) which are used to determine the location of the device [0024].
It would have been obvious to one of ordinary skill in the art to substitute the navigation outer sensor member of the combination with a ring sensor, as taught by Lyu, as the ring sensors provides an accurate reading as to the location of the sensor while still remaining flexible, as recognized by Lyu, thereby improving its ability to be navigated in tortuous vessels. 

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Dala-Krishna, Ludwin, and Neidert.
Regarding Claim 19, Potter teaches a system comprising:
an outer elongate member (Fig. 11, 56’)  [0057]-[0058] including a sensor (Fig. 11, 58); 
an inner elongate member (Fig. 11, 14”) configured to move within the outer elongate member [0058] (inner elongate member can retract into the introducer), 
the inner elongate member comprising: 
a plurality of electrodes (Fig. 11, 34) [0057]; 
a first sensor member (Fig. 11. 112) [0057]+[0058], wherein the first sensor member is located a known distance from each electrode of the plurality of electrodes (Fig. 11, distance D) [0058], wherein a first signal is generated by movement of the first sensor member relative to the sensor (sensor 58 senses the movement of the markers [0052]) [0057], and wherein the first sensor member is offset from a longitudinal axis of the inner elongate member (Fig. 11, 112 is offset from a longitudinal axis through the center of inner elongate member 14” both because the sensor member is laterally offset from the axis, and the longitudinal direction of the member (i.e. along the ring) is orthogonal to the longitudinal axis) [0057]; and 
a second sensor member spaced from the first sensor member (Fig. 11, 112 are each a different second sensor member), wherein a second signal is generated by movement of the second sensor member relative to the sensor (sensor 58 senses the movement of the markers [0052]) [0057]; 
a position detection module including an electronic control unit (ECU) [0048]  configured to determine a longitudinal position and of the inner elongate member relative to the outer elongate member based on at least one of the first signal and the second signal [0058]+[0059]; and 
wherein the ECU [0048] is electrically coupled to the sensor and configured to:
(A) measure a signal from the sensor [0059] (proximity sensor generates signal), wherein the signal varies based on a position of the first sensor member in relation to the sensor [0058]; 
(B) analyze the signal to determine a relative position of the inner elongate member within the outer elongate member based on the location of the first sensor member [0058]; and 
(C) generate a relative position information for the inner elongate member within the outer elongate member using the analysis of the signal [0058] (the information regarding which electrodes in the transducer is the relative position information of inner elongate member in outer member).
While Potter teaches multiple sensing members, Potter fails to explicitly teach that the second member is radially spaced from the first sensor member, or that the sensor is configured to determine a rotational position of the inner elongate member.
Dala-Krishna teaches a system for determining a rotational orientation of a catheter (Abstract). This system contains a rotation sensor (Fig. 10B, 202) in the sheath of a catheter system (Fig. 10B, 201). This system detects the movement of multiple, radially spaced, sensing member (Fig. 10B, 222) on the surface of the catheter (Fig. 10B, 200) [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the system has sensor member radially spaced and able to determine the rotational position of the inner elongate member, as taught by Dala-Krishna, because this allows the system to more accurately determine the rotational position of the catheter, as recognized by Dala-Krishna [0008].
While Potter teaches some embodiments where it the sensor is at the distal portion of the introducer, and that it might be beneficial to measure the electrode positions at the distal tip [0061], Potter fails to explicitly teach the outer elongate member in the embodiment with markers at a specific position.
Ludwin teaches a system for determining the location of catheter with an electrode in a sheath (Abstract). This system has an outer sheath (Fig. 4, 40) which contains a sensor (Fig. 4, 45) which determines the position of the markers (Fig. 4, 66, 68, 70) in the catheter relative to the sheath [0052]+[0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the sensor is located at the distal tip of the outer elongate member, as taught by Ludwin, because this allows more precise positioning of the sheath to ensure the sheath is not covering any electrodes, as recognized by Ludwin [0027].
While Potter discloses the invention could have multiple sensors in the introducer [0062], Potter fails to explicitly teach the signal varies based on a position with the second sensor member.
Neidert teaches a system for determining the extension of a deployable device (Abstract). This system teaches embedding the sensing coil (a first sensor member) in the introducer [0018]. This outer sensing member is clearly between a first sensor (Fig. 2, 90) and the inner wall of the introducer (See Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Potter to include an outer sensor member located between the first sensor and an inner wall of the outer elongate member, as taught by Neidert, because this allows the system to determine, and more accurately decide, how far the tool has been extended, as recognized by Neidert [0004]. One of ordinary skill would further recognize that have the outer sensor member in addition to the first sensor would be beneficial because it would allow the user to know the location of the catheter at different locations along the introducer, further improving the accuracy of the device in determining the extension of the inner member. One of ordinary skill would further recognize that, as the outer sensor member is also used to determine position of the first sensor member, the signal would also change based on the position of the first sensor member in relation to the outer sensor member.
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. Potter teaches an embodiment where an embedded sensor (outer sensor member) is a rectangular strip (Fig. 18. 122 + trace (as illustrated with 124, 116”) is a rectangular strip). As Potter notes, all the embodiments can combined [0072], and one would be motivated to make this combination because having an additional outer sensor member would allow the location of the catheter to be determined at different locations along the introducer, further improving the accuracy of the device in determining the extension of the inner member.
Potter fails to explicitly teach wherein the first sensor member comprises a rectangular strip including a longer side aligned with a longitudinal axis of the inner elongate member.
Neidert teaches that the first sensor member is a rectangular strip (Fig. 5b, 80) including a longer side aligned (i.e. parallel) with a longitudinal axis of the inner elongate member (Fig. 5b, 80 the longer side is aligned with the longitudinal axis of the catheter 40) [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Potter to include the first sensor member comprises a rectangular strip including a longer side aligned with a longitudinal axis of the inner elongate member, as taught by Neidert, because this allows the system to determine, and more accurately decide, how far the tool has been extended, as recognized by Neidert [0004]
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. Potter teaches an embodiment where an embedded sensor (outer sensor member) is a rectangular strip offset (laterally) with the longitudinal axis of inner elongate member (Fig. 18. 122 + trace (as illustrated with 124, 116”) is a rectangular strip). As Potter notes, all the embodiments can combined [0072], and one would be motivated to make this combination because having an additional outer sensor member would allow the location of the catheter to be determined at different locations along the introducer, further improving the accuracy of the device in determining the extension of the inner member.
Potter fails to explicitly teach wherein the first sensor member comprises a rectangular strip including a longer side offset from the longitudinal axis of the inner elongate member.
Neidert teaches that the first sensor member is a rectangular strip (Fig. 5b, 80) including a longer side offset from a longitudinal axis of the inner elongate member (Fig. 5b, 80 the longer side is laterally offset from the longitudinal axis which is located in the center of the catheter 40) [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Potter to include the first sensor member comprises a rectangular strip including a longer side offset from a longitudinal axis of the inner elongate member, as taught by Neidert, because this allows the system to determine, and more accurately decide, how far the tool has been extended, as recognized by Neidert [0004].
Regarding Claim 22, the combination of references teach the invention substantially as claimed. Potter fails to explicitly teach the first sensor member and the outer sensor member comprise a high magnetic permeability material.
Neidert teaches the first sensor member is a high magnetic permeability material (Fig. 2, 80) [0018]. The outer sensor member is also an electromagnetic coil (Fig. 2, 50) [0018], and can be considered as having a high magnetic permeability as an inductance is generated in the coil based on a magnetic field [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Potter to include an outer sensor member and a first sensor member made of a high magnetic permeability material, as taught by Neidert, because this allows the system to determine, and more accurately decide, how far the tool has been extended, as recognized by Neidert [0004].
Regarding Claim 23, the combination of references teaches the invention substantially as claimed. Potter further teaches wherein the ECU is further configured to: 
evaluate the signal to determine a characteristic of the signal for the first sensor member (Fig. 18, 124) and the sensor (Fig. 18, 122) [0065], 
correlate the characteristic of the signal to a position of the first sensor member and the sensor [0065], 
determine a relative position of the inner elongate member within the outer elongate member based on the position of the first sensor member and the sensor [0065].
As Potter notes, all the embodiments can combined [0072], and one would be motivated to make this combination because having an additional outer sensor member would allow the location of the catheter to be determined at different locations along the introducer, further improving the accuracy of the device in determining the extension of the inner member.
Regarding Claim 24, the combination of references teaches the invention substantially as claimed. Potter further teaches where the characteristic of the signal comprises one or more of a changes in a current [0062] (the proximity sensor is an inductive type sensor, which means it changes a current when it detects the first sensor member is nearby, as explicitly taught by Neidert [0017]).

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., producing a reference signal indicating a known distance) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claimed invention only specifies that the first sensor member is located a known distance from the plurality of electrodes, yet either the first signal (generated by the first electrode) or the second signal (generated by the second electrode) could be used by the position detecting module to detect the relative position/orientation. As claimed, the known position between the first sensor member and the electrodes is not relevant to the determination of the position/orientation, and the claim does not require a signal indicating the known position/orientation in the determination of the position/orientation.
Applicant further alleges that, as the reference signal indicating a known distance isn’t generated, the accuracy of the combination is questionable. As noted above, there is not reference signal generated indicating a claimed invention in the claimed invention. Furthermore, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). (MPEP 2141.03). The Examiner respectfully submits that one of ordinary skill would understand how to combine the references without electromagnetic interference negatively affecting the accuracy.  Therefore, the claims remain rejected under 35 USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793